UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW MEXICO

In re. MICHAEL JACQUES JACOBS, bankr. no. 19-12591
Debtor.

NOTICE OF DEADLINE FOR FILING PROOFS OF CLAIM AND INTERESTS

1. General Claims Bar Date. If you assert a claim against or interest in the
Debtor, to preserve your right to be treated as a creditor or interest holder with respect
to such claim or interest, for the purposes of voting and distribution, you must file a Proof
of Claim by July 21, 2020(the "General Bar Date") in the following circumstances:

(i) If your claim or interest has not been listed in the Debtor's bankruptcy
schedules ("Schedules");

(ii) If you disagree with the amount of the claim or interest set forth in the
Schedules;

(iii) If the Debtor scheduled your claim as disputed, contingent, and/or
unliquidated;

(iv) To preserve an unsecured deficiency claim if such claim is not scheduled or
is scheduled as disputed, contingent, and/or unliquidated;

(v) If you believe your claim is entitled to priority under the Bankruptcy Code,
and the Debtor did not so schedule your claim.

Any Proof of Claim or Interest timely filed by a creditor or interest holder will supersede
any scheduled claim or interest. If your claim is scheduled as disputed, contingent,
and/or unliquidated, the Debtor is required to so notify you.

2. Bar Date tor Interests. (If applicable]: If you are an equity security holder

of the Debtor, such as a stockholder, to preserve your right to be treated as an equity
security holder with respect to such interest you must file a Proof of Interest by the
General Bar Date.

Case 19-12591-)11 Doc 42 _ Filed 06/05/20 Entered 06/05/20 18:03:19 Page 1 of 8
3. Bar Date for Governmental Units. If you are a governmental unit, the last day
for filing proofs of claim is the later of i) the General Claims Bar Date; or (ii) 180 days after
the date of the order of relief.

4, Claims Filed After Amended Schedules Are Filed. If the Debtor amends

the Schedules and the amendment reduces the liquidated amount of a scheduled claim
or reclassifies a scheduled undisputed, liquidated, and non-contingent claim to a
disputed, unliquidated, and/or contingent claim, then the claimant affected by such
amendment shail be permitted to file proof of such claim only on or before the later of (i)
the General Bar Date and (ii) 30 days after the mailing of notice of such amendment to
such claimant with a copy of this Notice, but only to the extent such proof of claim, if
filed after the General Bar Date, does not exceed the amount scheduled for such claim
prior to such amendment. This extended claims bar date does not apply if an amendment
to the Schedules increases the claim deemed filed under 11 U.S.C. §1111(a) or if the
creditor previously filed a proof of claim before the General Bar Date.

5. Ciaims Arising from Rejection of a Contract or Lease or Avoidance of a

Transfer. The last day for filing proofs of claim arising from the rejection of an executory
contract or unexpired lease, and/or the recovery of a voidable transfer, pursuant to
Bankruptcy Code Sections 502(g) and 502(h) respectively, is the later of (i) the General
Bar Date; or (ii) 30 days after the mailing to the claimant of notice of entry of an order
approving the rejection of such executory contract or unexpired lease, or the avoidance of
such transfer, with a copy of this Notice.

6. ences of Failing to File a Proof of Claim or Inter imely. If you
are required but fail to file a Proof of Claim or Interest timely, and your claim or interest
is not scheduled, is scheduled for $0.00, or is scheduled as disputed, contingent or
unliquidated in the Schedules, with very limited exceptions: (a) your claim or interest
will be barred, and you will not participate in the Debtor's estate or receive any
distribution under any plan or plans of reorganization filed in this chapter 11 case; (b)
you shall be forever barred from voting with respect to any such plan or plans of
reorganization; and (c) you shall be bound by the terms of any such plan or plans of
reorganization, if confirmed by the Court.

7. esponsibility to Review chedules. You are responsible for determining
that your claim or interest, including its amount, is accurately scheduled by the Debtor. This
determination may be made by: (a) reviewing the Schedules online using a CM/ECF or
PACER account; (b) reviewing the Schedules in the Office of the Clerk, Pete V. Domenici
U.S. Courthouse, 333 Lomas Boulevard NW, Suite 360,

Case 19-12591-)11 Doc 42. Filed 06/05/20 Entered 06/05/20 18:03:19 Page 2 of 8
Albuquerque, New Mexico, between 8:30 am and 4:30 pm, or (c) by contacting the Debtor's
attorney: /insert name, address, and telephone number of the attorney].

8. Previously Filed Claims. Creditors who have already filed proofs of claims
or interests need not file them again.

9. Proof of Claim Form. A proof of claim form is enclosed with this notice. A
proof of claim can also be submitted directly from the Court's website through the
Electronic Proof of Claim (ePOC) program. See www.nmb.uscourts.gov/claims-e-filing, A
login and password are not required, and no claim form is needed to submit an original or
amended proof of claim through ePOC.

/s/ electronically signed
James Clay Hume, JD

Attorney for Debtor

HUME LAW FIRM

PO Box 10627

Alameda, NM 87184

(505) 888-3606
james@hume-law-firm.com

The undersigned certifies that on June 5, 2020, a copy of this Notice was served by
United States first class mail on all parties on the official mailing list maintained by the
Clerk of the Bankruptcy Court for this case, all at their addresses on such mailing list. A

copy of the mailing list used for such service is attached to the copy of this Notice filed of
record.

/s/ electronically signed
James Clay Hume, JD

Case 19-12591-)11 Doc 42 _ Filed 06/05/20 Entered 06/05/20 18:03:19 Page 3 of 8
Fill in this information to identify the case:

Debter 1

 

Debtor 2

 

(Spouse, if filing}
United States Bankruptcy Court for the: District of

Case number

 

 

Official Form 410

Proof of Claim

 

04/19

 

Read the Instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
make a request for payment of an administrative expense. Make such a requast according to 11 U.S.C. § 503.

Fiters must leave out or radact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,

explain in an attachment.

A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 192, 157, and 3571.

Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Farm 309) that you received.

rare Identify the Clalm

‘2. Has this claim been

|3. Where should notices
| and payments to the different)
| creditor be sent?
| Federal Rule of Name Nama
i Bankruptcy Procedure
i (FRBP) 2002{(g)
i Number Street Number Street
i
i City State ZIP Code City State ZiP Code
Contact phone Contact phone
Contact email Contact email
Uniform claim identifier for slactronic payments in chapter 13 {if you use one):
ne ee _ - -
l4. Does this claim amend Oj No
| ane already filed? CE Yes. Claim number on court claims registry (if known} Filed on
MM 7 DDT YYYY

it.

Who is the current
creditor?

 

Name of the current creditor (the person or entity to be paid for this claim)

Other names the creditor used with the debtor

() No

acquired fram Ql) Yes. From whom?

 

 

someone else?

Where should notices to the creditor be sent?

Where should payments to the creditor be sent? (if

 

 

 

 

 

 

 

 

LC] No
CL) Yes. Who made the earlier filing?

5. Do you know if anyone
alsa has filled a proof
of claim for this claim?

|
!
}
{
i
3

Rane eee AE Re Rc a a Nn ce Oe A HU Re eg eer eee ieee

Official Form 410 _ Proof of Claim page 1
Case 19-12591-j)11 Doc 42 _ Filed 06/05/20 Entered 06/05/20 18:03:19 Page 4 of 8
[Part 2: | Give Information About the Claim as of the Date the Case Was Filed

 

6. De you have any number (J No

you use to identify the
debtor?

Q Yes. Last 4 digits of the debtor's account or any number you usé to identify the debtor:

 

7. How much is the claim?

. Doss this amount include interest or other charges?

LJ No

Gl Yes. Attach statement itemizing interest, fees, expenses, or other
charges required by Bankruptcy Rule 3001 (ch2){A).

 

8. What is the basis of the
claim?

Examplas: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card

 

Aitach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).

Limit disclosing information that is entitled to privacy, such as health care information.

 

 

9. ts all or part of the claim
secured?

 

CL} No

al Yes. The claim is securad by a lien on property.

Nature of property:

C) Real estate. If the claim is secured by the debtor's principal residence, file a Mortgage Proof of Claim
Attachment (Official Form 410-A} with this Proof of Claim.

L) Motor vehicle

(C) Other. Describe:

 

Basis for perfection:

Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for

example, a mortgage, lien. certificate of title, financing statement, or other document that shows the lien has
been filed or recorded.)

 

Value of property: $
Amount of the claim that is secured: $

Amount of the claim that is unsecured: $ {The sum of the secured and unsecured

amounts should match the amount in line 7.)

Amount necessary to cure any default as of the date of the potition: $

 

 

 

 

Annual Interest Rate (when case was filed) %
QU Fixed
Q) Variable
‘10. Is this claim based ona OO} No
lease?
LJ Yes. Amount necessary to cure any default as of the date of the petition. $ :
!
11. 1s this claim subjecttoa OJ No

right of setoff?

QO) Yes. identify the property:

 

Official Forge 19-12591-j11 Doc 42 Filed’oefe5?2™" Entered 06/05/20 18:03:19 Page Sass
re re ae oa ee anata ten . se ee

112. Is all or partofthe claim (J No i
entitied to priority under

11 U.S.C. § 507(a)? UI Yes. Check one: Amount entitled to priotity .
A claim may be partly 2] Domestic support obligations (including alimony and child support) under

priority and partly 11.5.0. § 5G7(a)(1}(A) or (a)(1){B). g

nonpriority. For example,

in some categories, the £) Up to $3,025* of deposits taward purchase, lease, or rental of property or services for

law limits the amount personal, family, or household use. 11 U.S.C. § 507{a){7).

entitled to priority.

{) Wages, salaries, or commissions (up to $13,650°) earned within 18¢ days before the
bankruptcy petition is filed or the debtor's business ends, whichever is earlier.
T1US.C. § 507 (a4).

 

C] Taxes or penalties owed to governmental units. 11 U.S.C. § 507a)(B). §
LJ Contributions ta an employee benefit plan. 11 U.S.C. § 507(a)(5). $
L) Other. Specify subsection of 11 U.S.C. § 507(a)(_) that applies. $

*

Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

 

The person completing Check the appropriate box:
this proof of claim must

| Sign and date it. ] | am the creditor.
FRBP 9041(b). CJ | am the creditor's attomey or authorized agent.
If you file this claim LJ | am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
electronically, FRBP QO lama guarantor, surely, endorser, or other codebtor, Bankruptcy Rule 3005.

§005(a)(2) authorizes courts
to establish local rules
specifying what a signature | understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
, amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.

A person who files a

fraudutent claim could be | have examined the information in this Proof of Claim and have a reasonable belief that the information is true

fined up to $500,000, and correct.

imprisoned for up to 5

years, or both. :

18 U.S.C. §§ 152, 157, and | declare under penalty of perjury that the foregoing is true and correct.

3571.

Executed on date

 

MM/ DD f YYYY

 

 

Signature

Print the name of the person who is completing and signing this claim:

 

 

 

 

 

| Name

: First name Middle name Last name
i

} Title

?

i

i Company

i Identify the corporate servicer as the company if the authorized agent is a servicer.

I

|

: Address

: Number Street

City State ZIP Code

 

Contact phone Email !
Label Matrix for local noticing
1084-1

Case 19~12591-j1l

District of New Mexico
Albuquerque

Fri Jun 5 17:00:19 MOT 2020
Capital
Attn: Bank
1 Church St.
Rockville,

 
   
 
  

 

Capital One Auto Finante, a division of Capi
4515 W Santa Fe ve. Pept. APS
Oklahoma City,“OK 73118-7901

 

    
 

Ditech
PO Box 150
Tempe,

Hume Law Firm Q v a
PO Box 10627
Alameda, 87184-0627

Ruby Jaca
800 Calle Divina, NE
Albuquerque, NM 87113-1281

    
 

New Mexico ich & Revenue
PO Box 8575

 

Po Box 8571
Sioux Falés, 8D 57118-571¢

Case 19-12591-j11

ACAR Leasing LTD
dba GH Financi

   

Capital One Auto Finance
4515 ¥ a Fe Avenue

Dept. Afs

Oklahoma City}, OR 73118-7901

Clerk ofthe Court

US Distri@s Court for the $.0.N.Y.

New York, WY%L0G07

DLJ Nortgage Capj 53

 

IRS
PO Box 7346
Philadelphia, PA 19101-7346

    

USAR
9800 Fredteicksburg Road
San Antghio, 78288-0002

 

Amerifredit/GH Financial
Attn: toy
Po Box

Arlington, IX 76096-3853

Capital One puto Finance, a division of Capi

PO Hox
City Of/intystry CA 91716, CA 91716-0511

ae

   
 

Crooked Ri ch Club and Maintenance Ass
Barker re

915 NW Ave. Suite

Fo 97209-1474

 

Alapéda, NM 87184-0627

{Breast Jacques Jacobs
wen 00 Calla Pivina, NE

Albuquerque, NM &7113-1281

    

Guerqué, NM 87199-8575

   
   
  

ities/t Exchange Commission

ut St., Suite 1700
G 80294-1700

tnoinnati,* OH 45274-0039

PO 659464
Ankonio, TX 78265-9464

Doc 42 Filed 06/05/20 Entered 06/05/20 18:03:19 Page 7 of 8
  
 
 

United States
PO Box 608
Albuquerque, JM 87103_0608

 

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u)DLJ Mortgage Capital, Inc. (u)Debtor in Possession (d)Ruby Jacobs
800 Calle Divina, WE

Albuquerque, NM 47113-1281

End of Label Matrix

Mailable recipients 31
Bypassed recipients i
Total uM

Case 19-12591-)11 Doc 42 _ Filed 06/05/20 Entered 06/05/20 18:03:19 Page 8 of 8
